Citation Nr: 0015193	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-21 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran had active service from September 1943 to 
February 1964.  The veteran died in November 1995, and the 
appellant is his widow.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska, which denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.

The Board notes that in the appellant's March 1998 
substantive appeal (Form 9), the appellant checked the boxes 
indicating that she wished to appear at a hearing before a 
Member of the Board.  In a handwritten note to the right of 
one of these boxes, the appellant clarified that she desired 
a hearing before a local hearing officer at the Regional 
Office rather than a travel Board hearing.  A note in the 
claims folder indicates that the appellant was unable to 
attend a September 1998 personal hearing because she could 
not travel.  A telephone conference was requested.  It is 
noted that a telephone conference was conducted in October 
1998, regarding the issue currently on appeal.  Consequently, 
the Board finds that the appellant's March 1998 request for a 
hearing has been satisfied. 


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1995, at the 
age of 69; the immediate cause of death was respiratory 
failure due to chronic obstructive pulmonary disease (COPD).  
Other significant conditions contributing to death but not 
resulting in the underlying cause included diabetes and 
hypertension.

2.  COPD, diabetes, and hypertension are not shown to have 
been present during service, or within the first year 
following service discharge.

3.  The veteran was not service-connected for any 
disabilities during his lifetime.

4.  COPD, diabetes, and hypertension, the causes of the 
veteran's death, were not shown in service, nor for more than 
31 years thereafter, and have not been shown to be related to 
any incident in service or to exposure to Agent Orange during 
service.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) indicates that he had foreign service in 
the Republic of Vietnam.  It is noted that he was the 
recipient of the Combat Infantryman Badge, and the Armed 
Forces Expeditionary Medal.

The veteran's service medical records are negative for any 
chronic pulmonary disease, diabetes, or hypertension.  In 
March 1951 and March 1956, he was seen for an URI [upper 
respiratory infection].  A June 1954 treatment record 
reflects complaints including spitting up blood, and 
difficulty breathing with a "cold."  He had night sweats 
the evening before and felt cold and weak with a sore stomach 
and neck in the morning.  Objectively, it was noted the lungs 
and heart were "OK."  The diagnosis was "deferred."  The 
December 1963 separation examination report notes a normal 
clinical evaluation of the lungs and chest.  Chest x-ray was 
within normal limits.  The report of medical history 
discloses that the veteran provided no statements of medical 
history relating to chronic pulmonary disability, diabetes or 
hypertension and denied the presence of relevant 
manifestations on a questionnaire concerning his health.  The 
veteran's service medical records are silent for reports of 
exposure to Agent Orange in service, and do not reflect 
identification of any residuals of exposure to chemicals, 
herbicides or Agent Orange in service.  

Private medical records show treatment for pulmonary disease 
from March to October 1995.  Complaints of shortness of 
breath and dyspnea on exertion were noted in March 1995.  
Obstructive pulmonary disease with reactive airway was 
diagnosed.  A July 1995 X-ray study revealed a "worsening 
chest" with evidence of mild congestive heart failure and 
pulmonary hypertension.  Respiratory insufficiency and 
chronic obstructive pulmonary disease (COPD) were diagnosed.  
During treatment later that month, the veteran denied 
experiencing chest pain, palpitations, syncope, presyncope, 
paroxysmal nocturnal dyspnea, or orthopnea.  Diagnoses 
included respiratory insufficiency, and obstructive pulmonary 
disease with reactive airway.  The veteran was noted to be 
doing "fairly well" in September 1995.  According to the 
report, he had no major respiratory problems, no dizziness, 
and no lightheadedness.

The Certificate of Death shows that the veteran died on 
November [redacted], 1995, at the age of 69.  The immediate 
cause of death was respiratory failure due to COPD.  Other 
significant conditions contributing to death but not resulting 
in the underlying cause included diabetes and hypertension.  No 
autopsy was performed.  It is noted that the veteran was not 
service-connected for any disabilities during his lifetime. 

In an August 1996 Application for Dependency and Indemnity 
Compensation (Form 21-534), the appellant maintained that the 
veteran's death was due to Agent Orange exposure.

Service connection for the cause of the veteran's death was 
denied by a March 1997 rating decision.  The appellant filed 
a notice of disagreement (NOD) with this decision the 
following month, and submitted a substantive appeal (Form 9) 
in March 1998, perfecting her appeal.  In the Form 9, the 
appellant indicated that the veteran was employed as a 
warehouseman following his separation from service, and 
worked "in and out of large freezers."  She opined that 
"this was not good with chronic obstructive pulmonary 
disease."

According to a hearing officer's reports, the claimant spoke 
in a very low voice and the tape recorder did not pick up 
anything she said during an October 1998 telephone 
conference.  The hearing officer completed a report of 
contact and a supplemental statement of the case on the 
telephone conference indicating that the claimant reiterated 
that the veteran worked in "cold storage."  She maintained 
that service connection was warranted for the cause of the 
veteran's death because her husband served on active duty for 
20 years.  The hearing officer asked her if the veteran saw a 
doctor shortly after service, and she reported that she would 
ask some friends to try to obtain more information.  She did 
not submit any further evidence following the hearing.  The 
hearing officer summarized that the claimant did not provide 
any information that would be useful in the case.  

Based on this evidence, the RO continued the denial of 
service connection for the cause of the veteran's death in 
June 1999.




Analysis

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  The service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312 (c).  It is not sufficient to show that the service- 
connected disability casually shared in producing death, 
rather a causal connection must be shown.  Id.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Where a veteran served for at least 90 days during a 
period of war, and certain chronic diseases become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim.  A person who submits a claim for benefits shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
her claim.  38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

A well-grounded claim is "[a] plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Mere allegations in support of a 
claim that a disorder should be service connected are not 
sufficient; the appellant must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  38 
U.S.C.A. § 5107(a); Tirpak, 2 Vet. App. at 611.  The quality 
and quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  There 
must be competent evidence of a current disability,  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service, Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991); 
Layno v. Brown, 6 Vet. App. 465 (1994); and competent 
evidence of a nexus between the in-service injury or disease 
and the current disability.  Grottveit, 5 Vet. App. at 93; 
Lathan v. Brown, 7 Vet. App. 359 (1995).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. § 3.307(a)(6)(iii) (1999).

Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected, even though there is no 
record of such disease during service:  chloracne or other 
acneiform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, porphyria 
cutanea tarda, prostate cancer, acute and subacute peripheral 
neuropathy, respiratory cancers (that is, cancers of the 
lung, bronchus, larynx, or trachea) or soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (1999).  These 
diseases shall be come manifest to a degree of 10 percent or 
more at any time after service, except that chloracne, other 
acne disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall be 
come manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).

In light of the evidence that reflects that the veteran 
served in Vietnam during the Vietnam Era, and no affirmative 
evidence to establish that he was not exposed to a herbicide 
agent during this service, he is presumed to have been so 
exposed during service in Vietnam during the Vietnam Era.  
However, there is no demonstration of a disability listed 
within 38 C.F.R. § 3.309(e).  

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does 
not preclude a claimant from establishing service connection 
with proof of actual direct causation under 38 U.S.C.A. §§ 
1110, 1131, and 38 C.F.R. § 3.303(d).  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Although this holding 
pertained to compensation due to exposure to ionizing 
radiation, the Board finds that this judicial construction is 
equally applicable when the issue involves compensation due 
to exposure to Agent Orange.  See Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) [citing Combee, supra; Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992)].  This rationale would 
likewise apply when the issue is service connection for the 
cause of the veteran's death.

The veteran's service medical records do not contain any 
reference to chronic pulmonary disease, diabetes, or 
hypertension.  The service medical records are similarly 
negative for any exposure to Agent Orange or for any 
condition which could be related to Agent Orange exposure in 
service.  Although the appellant has maintained that the 
veteran's death resulted from his exposure to Agent Orange in 
service, none of the evidence of record contains a medical 
opinion relating COPD, diabetes, or hypertension to the 
veteran's period of service, or to any alleged exposure to 
Agent Orange during service.  As no competent individual or 
cognizable evidence has established a casual link between 
COPD, diabetes, or hypertension and the veteran's period of 
service, and as competent evidence is a necessary predicate 
for service connection, see Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), the Board must find that these disabilities, 
which were first noted more than 31 years after the veteran's 
periods of service, were not related to any claimed exposure 
to Agent Orange, or any other incident, during service.

Because the appellant's claim for service connection for the 
cause of the veteran's death is not well grounded, the VA is 
under no duty to assist the appellant in further development 
of her claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

The Board has noted the fact that a transcript of the 
telephonic hearing in October 1998 could not be prepared 
because the appellant's voice was not recorded.  The hearing 
officer, however, provided a record of the contents of that 
hearing in his report of contact and subsequent decision.  
There is a presumption that government officials properly 
discharged their duties which supports a finding in this case 
that the hearing officer's report of contact and decision 
correctly documented the substance of the hearing.  Schoolman 
v. West, 12 Vet. App. 307 (1999).  Further, the appellant was 
apprised of the fact that the tape recorder did not pick up 
her statements and the hearing officer's report of what she 
presented at the hearing.  She did not challenge that report.  
Accordingly, the Board does not find her right of a hearing 
was prejudiced.  

Finally, the Board notes that the claimant apparently 
believes that the veteran's two decades of service by itself 
should establish entitlement to the benefit sought.  The 
Board respectfully points out that the law does not provide 
entitlement based solely upon the fact that the veteran 
completed a period of active service.  Moreover, to the 
extent the claimant may believe that events relating to 
civilian employment with the Federal Government after a 
period of active service establish entitlement to benefits 
provided by VA, the Board must emphasize that VA compensation 
benefits are based upon disability due to disease or injury 
of service origins.  While the law provides a presumption of 
service incurence for certain specified diseases manifest to 
a compensable degree within the first year post service, 
showing that disability is due to injury or disease incurred 
or aggravated in post service employment with the Federal 
Government can not as a matter of law establish entitlement 
to the benefit sought here.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

